IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                          APRIL SESSION, 1999


                                                          FILED
RONALD WARD,                )                          April 15, 1999
                            )    No. 02C01-9806-CC-00173
      Appellant             )                        Cecil Crowson, Jr.
                            )    HENRY COUNTY        Appellate C ourt Clerk
vs.                         )
                            )    Hon. Julian P. Guinn, Judge
STATE OF TENNESSEE,         )
                            )    (Post-Conviction)
      Appellee              )



For the Appellant:               For the Appellee:

Teresa McCaig Marshall           Paul G. Summers
Attorney at Law                  Attorney General and Reporter
308 W. Washington Street
Paris, TN 38242                  Georgia Blythe Felner
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 425 Fifth Avenue North
                                 2d Floor, Cordell Hull Building
                                 Nashville, TN 37243-0493


                                 Robert "Gus" Radford
                                 District Attorney General
                                 Post Office Box 686
                                 Huntingdon, TN 38344




OPINION FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes
Judge
                                        OPINION



       The appellant, Ronald Ward, appeals from an order entered in the Henry

County Circuit Court dismissing his petition for post-conviction relief. On appeal, the

appellant contends, first, that his counsel was ineffective for his failure to investigate

and pursue a defense, specifically the defense of entrapment, and second, that his

guilty pleas were involuntary because trial counsel misled him as to the meaning of

the thirty percent (30%) release eligibility date.



       After review, we affirm pursuant to Rule 20, Tenn. Ct. Crim. R. App.



       On January 15, 1997, the appellant entered guilty pleas to two counts of sale

of cocaine over one-half gram, class B felonies, and one count of sale of cocaine

under one-half gram, a class C felony. The trial court sentenced the appellant as a

range I standard offender to eight years for each class B felony and three years on

the class C felony. The sentences were ordered to be served concurrently. No

direct appeal was taken from the sentence.



       In February of 1998, the appellant filed a pro se petition for post-conviction

relief. The pro se petition was subsequently amended after appointment of counsel.

A hearing on the merits was held during which evidence was presented revealing

that the drug transactions leading to the charges against the appellant were

videotaped. In response to this evidence, the appellant admitted, “there was no

need in it [going to trial], that he was busted, that they had him.” Moreover, defense

counsel testified that he thoroughly explained the meaning of the thirty percent

(30%) release eligibility date to the appellant. In dismissing the petition on its

merits, the post-conviction court found:




                                           2
       . . .There is no evidence that would even remotely suggest that a
       defense of entrapment or any other defense was available in the
       petitioner’s case or, for that matter, that the petitioner’s pleas of guilty
       were not knowingly or voluntarily entered. The petitioner fully
       understood the sentences he was to and did receive.


       In a post-conviction proceeding, the appellant has the burden of establishing

his claims by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f)

(1997). Moreover, the findings of fact of the post-conviction court have the weight of

a jury verdict and are conclusive on appeal unless the evidence preponderates

against its judgment. Davis v. State, 912 S.W.2d 689, 697 (Tenn. 1995). We

conclude that the appellant has failed to carry his burden of establishing his claims.

Moreover, we cannot conclude that the evidence preponderates against the trial

court’s findings of fact. As a result, we find no error of law mandating reversal of

the court’s judgment. The post-conviction court’s denial of the appellant’s petition

for post-conviction relief is affirmed in accordance with Tenn. Ct. Crim. R. App. 20.




                                    ____________________________________
                                    DAVID G. HAYES, Judge



CONCUR:



________________________________
JOSEPH M. TIPTON, Judge


________________________________
L. T. LAFFERTY, Senior Judge




                                           3